Nott, J.,
delivered the opinion of the coart:
A majority of the court are of the opinion that the motion should be granted. But it is to be understood that we do not think that the service of the citation will bring any of the parties served, whether citizen or alien, within the authoritative jurisdiction of the court so as to enable the court to render-judgment against him should he fail voluntarily to come in and prosecute his cross-action. Neither do we now undertake to. decide that a party thus notified of the pendency of this action,, by standing silently by and abstaining to present his claim, will bring himself within the bar of estoppel in pais. Yet we-think that the ends of justice will be promoted by having all of these parties officially and formally notified of the pend-ency of a suit directly relating to evidences of debt in their possession in which they profess to have a legal interest; and we also think that the claimant is entitled to have this notification appear of record, so that hereafter he shall not be hindered in the prosecution of his suit by their unseasonable appearance and interposition. ,
The order to be entered will be settled at chambers.